
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.3


FORM OF NON-QUALIFIED STOCK OPTION NOTICE
FOR NON-EXECUTIVE DIRECTORS


[RECIPIENT NAME]
[RECIPIENT ADDRESS]

        This Option Notice (the "Notice") dated as of [GRANT DATE] (the "Grant
Date") is being sent to you by Virgin Media Inc., including any successor
company (the "Company"). As you are presently serving as a director of Virgin
Media Inc. or one of its subsidiary corporations, in recognition of your
services and pursuant to the Virgin Media Inc. 2006 Stock Incentive Plan the
Company has granted you the Option provided for in this Notice. The Option is
subject to the terms and conditions set forth in the Plan, which is incorporated
herein by reference, and defined terms used but not defined in this Notice shall
have the meaning set forth in the Plan.

        1.    Grant of Option.    The Company hereby irrevocably grants to you,
as of the Grant Date, an option to purchase up to [NUMBER] shares of the
Company's common stock at a price of $[EXERCISE PRICE] per share (the "Option").
The Option is not intended to qualify as an Incentive Stock Option under U.S.
tax laws or as an approved Option under U.K. tax laws.

        2.    Vesting.    This Option shall vest [TERMS OF VESTING].

        3.    Exercise Period.    This Option shall stop vesting immediately
upon the termination of your services as a director of the Company and any
portion of the Option that is not vested at the time of such termination shall
immediately be forfeited and cancelled. Your right to exercise that portion of
the Option that is vested at the time of such termination shall terminate on the
earlier of the following dates: (a) three months after the discontinuance of
your services as a director of the Company other than for Cause; (b) one year
after your termination resulting from your retirement, disability or death;
(c) the date on which your services are terminated for Cause; or (d) [FINAL
MATURITY DATE].

        4.    Manner of Exercise.    The Option may be exercised by delivery to
the Company of a notice in the form attached signed by the person entitled to
exercise the Option, specifying the number of shares which such person wishes to
purchase, together with a certified or bank check or cash (or such other manner
of payment as permitted by the Plan) for the aggregate option price for that
number of shares and any required withholding (including a payment sufficient to
indemnify the Company or any subsidiary of the Company in full against any and
all liability to account for any tax or duty payable and arising by reason of
the exercise of the Option).

        5.    Transferability.    Neither the Option nor any interest in the
Option may be transferred other than by will or the laws of descent or
distribution and the Option may be exercised during your lifetime only by you or
your guardian or legal representative.

    VIRGIN MEDIA INC.
 
 
By:
 
    

--------------------------------------------------------------------------------

    Name:         Title:    

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3



FORM OF NON-QUALIFIED STOCK OPTION NOTICE FOR NON-EXECUTIVE DIRECTORS
